,i‘c
     t
 I
2
 i

             mF.OF            THE       ATl’ORNLY      GENERhL    OF-TLXAS

                         .                   AUSTIN




Dear Rlrr




                                                        foronoo to tho 8a .mlo t8
                                                        506 la four Opinion No.
                                                        hou8h it rrtorr to othrr
                                                        0 alroW    ml04 a908 by

                                        xuination ot the romlrrloa to the
                                        t the Tar Coll8otor oi oalhoaa county
                                    8   of RR No. T, Chptrr 468, page 700
                                                        Law8 a8   amandod      by    @   Ho.
                                         ion8 krr of thr 1943
                                         B lOmplrtrd ior thr prrlod
         oorarad bl both thasr lot8 Boptober let, lt41thra Jane
         30th. 1044.      -.
               *Thr   Auditor’8         rindingr      ware that
                                                         Port     tha   Oitr    of
     Laraoa had km   o+rrpaid durlngthir  9ertob bt thenCalhoun
     thnty Ter Colleotor i8 tha sum oi #8,as8.68 an& rooom-
     mends& that thlr 8~ bo rrrun&d to 08lhous &oontf br thr
     Citt of Port Laraea md that t& 8p1 of (eO?.41 8ob held
     in laorou by th8 Tax Collootor ba paid over t0 CalhoPo
     County undrr thr torn8 of 8. 8. No. 175, Chaptar lR0, peer
     808 of tha 1948 8088iOB &Wr.
                                                                                                                  582


I
1                 ‘Tbr AUdltOrB barrd tholr                        ri5di5&@        05   t&i@    iollowm
        lng    8onolu8loB8          I

                   "1. That under the 1941 Aot balng IL B. No. 7,
        OhA9t.r 468, 9ae 780 Of th8 8888105         hW8  Or tha 47th
        h~i@htUr@,        88 l9 r ndBdby 8. B. 176, ~haptrr 120,
        pa(r 808 of thr 194s S08810~ IAWB tha City of Port
        Lavaoa war only rntltlod to reorlto from th8 Tax
        Collootor o? Oalhoun Qoont during the pmrlod ?rom
        the dfOOtiV8        data Of the i 041 AOt to tha lffaotiro
    .   data Of thr 1048 AOtaB rsOUlldlUffiOiMt t0 @OV@r           th@
        annual Blnkh fund raqUir@mantr iOr bond8 then 188ued
        and    @Old unQor tha pr0r18lon8     0r the 1041 Aot,

               "%i That ?rOa th0 8rr8Otila eat0 Or th8 194s AOt
        that the City of Port hraoa war lntitlrd to rooalro
        from thr Tax Oollootor o? Calhoun Oou5tr a 8~ rurrioient
        to oowr the annual 8inkin& fund raquiruwnt8    of bond8
        than    188~8d        aad @old         plw     80$   of     8uOh      annual      r@qU1r@aI8nt@
        (until 8 TOat8 ruoh                   annual    raquI.mmntr had                 bran         aoOUm-
        lated).                                            I
              *S. It was uadrr thl8 Intrrpro.tatIo5o? the80 Act8
        that the lllr@   oterpapaontr to the City of Port Lataoa
        war arorrtalnob,

                  "4. The Mayor OS thm Cltr ot Port Lataoa                                     protrrted
        thr   il5dl5~8         Oi
                            AUditOrB,    a5d olaia8 that ImdOr the
                                        th8
        tara@ of thr 1941 Aot  t&LB Citl  Of poti &t@Oa    Wa8 $50
        tit184 to all 0r the tax88 oolleoted for the Btato Ooneral
        Zund by the Cal&u0  CoPntr    Tax OOllBOtOr  Up t0  th8 ritO@-
        tirr aat8        0r
                     the 1943 Aot and thorra?tor war entitled to
        the an5ual 8inking rune  roqulramntr 91~8 80s 0r aam,
        and tB Oa80 hi8 fIr@t OOlbtWltiO818 rUlrb Out that the
        N p .nluio     fo
                        nrth8 lo -Oa nO& lU81Om ?UUa Wa@ -48 r.trO-
        l0e Iv8 b#et&@ 1945 Aot and t&orrfOr B&P14 OOPBBOB with
        th8 rirrr oollootlon andor the 1941 Aot lartrad o? ulwn
        tha 194s Aot bro8ma df@OtiV@   a8 805t8568d by th0 hUdltOl’8*
                “WI  rO@QaOtiUlky                  TeQUOBt        JOUr   OpI5IO5        OB     the      fOiiOW-
              pOi5tB t


                 “1. Taking Into oonrldaration tha 1945 Amend-
               ment to the 1941 rot, what amhut wa8 tho CItr
               0r Port hraoa lntltlad to roorlrr rrolatha Tf~x
               Ooll8otor 0r Calhoun County ulldor tha tena8 of
               B. B. No. 1, Chapter 4S8, paw 700 of thr i%rrIon
               hW8  of the 47th b&@latUrr,   prior to the lSfeo-
               tiv8 data of tha Aaandmont to thr Aot br fho 1943
               h~i@&tlW@?
        _-
             .!!a.   Whit     ~unount
                                  t.10   City ot Port Ldvaoa
                                         wds.
        bnt,ltl$d             .fzom. tho TAI. c0uodtor:xd
                            to-rooolvo
        Calhoun county..uAd8r--the t:rm.-or s,- B,. -no e _
        1?5,%~~gtur.~28,.p~go        208, Sesalon bus   of
        194a, Wh.ioh tinmndadthe Aot mentionad in the
        preooodlng p.ragraph?


               Anlworing your rirrt quortlon, wo quota Section 2   0s
tho 1941 kot 4 whloh 18 in the fO1lOrtig langus      t

           Vor bporlod of twenty (20) year8 , oom-
    ‘menoing on Soptombor 1, ly41, fOilOrri5gtho pa@@-
     ago of thi8 Aot, there 18 hereby donated and granted
     by tho state 0s Ton. 8 to tho city 0s Port Lavaoa,
     Calhoun County, Toxar, a11 Of tho not amount of al1
     State ad relorom taxor lorIod and oollootod for State
     gonoral purposea,   on all property, roal and personal,
     including the rolling @took belonging   to rallroad
     oompa5ior (whloh shall be aaoortained and apportioned
     aa now provided by 1aw)in Calhoun Coun#$. Said money
     whon rocolred by tho City 0s Port Lavaoa ah611 bo uood
     by auoh City as an a nay of the State of Texas, In
     tho m(u1n.r provided rn thlo Aot, for tho oonotruotlon,
     repair and isprovoment of ooa wall8, broakwatorr    and
     harbor@. ”

            Tho bona8 of the City of Port Laraoa wore sold whllo
the  above aootion Wa8 in offoot sad it io our Opinion that under
it8 tornu the City 0s Port Laraoa war) antltlod to rmoolvs all 0s
the not amount of ad ralorom taxer oollootod for tho Stato Ooneral
rune br tho Tax Collootor 0s Calhoun County up to th alrr00tit0
eat0  0s the 1943 dot.
                 SootIo5 3 of tho 1943 liotroad8 88 r0110w8:

                 VrovI4ed,however, that regardlees      of   the foro-
     going       provisions
                          the amount donated to the City of Port
     Lavaoa,    Calhoun  County,    Texas, shall hereafter bs limited
     to an amount not in excess of sum suflloient to pay the
     prinoipal, interest      and other legal ohargeo, plus twenty
     (20s)   per cent of the annual       requirements,    until suoh
     tlmo as a reserve of. two (2) years’ roqulremonts hsve
     been aooumulated, i5Ttho 815klng fund on all bonds
     herotoforo voted, so&P, issued and delivered by the City
     of Port Lavaoa, Toxao, and paid for by the purohasero
     thereof, and now outssuding,          rindorthe authorlty of thlo
     Alot.   MJ    oxoosa over   that  amount   18 hereby donated to
     Calhoun County, Texas, for tho protootlon          or that pert
     Or the oounty out8ido       of  the City of Port Iaraoa, Texas,
Muorablo   Roy   A,   Barton, page 4

                                                                  _
       .
     against 6alamitouo OVQrrloW8, by the oonstruotlon              0s
     So~r~ll8, broakwdterr dnd levaer. At the end Of 8 aoh
     month th8 A88O880r     and COllOOtOr Of TsX.8 Of CalhOu8
     County,  Toxar, 8hall make a5 Itoalcod report under
     oath to the Comptrollor of Pub110 AObOMtB of the Stat8
     0s Toxar, on fO~8      to bo rurnirh04 by the Comptroll8r,
     rhowi~ the amount      0s all ad valor.5 taxer oollootod
     by him for rtato general purposrr upon real Me por8onal
     property withIn the County of Calhoun, lnoludlng roll156
     rtook 0s railroad oompa5io8, a8 horol5abov8 provided,                me
     ho @hall aooompaay the Baas with an ltoalrod lta to ma nt
     @hOWing the run      diBW8itiOD or all tax.8 oollootod and
     dI@po@@d 0s a8 heroin provie0d.        Prior to the nraklng0s
     the aforoSeId rtetoment at the end of oaoh month the
     City Troaruror of the City of Port Lavaoa @hall under
     oath make an Itomitod 8tatomOnt to the A88008Or ah6 Col-
     lootor 0s Tax.8    0s Calhoun County        di8Olooing the otatur
     0s ourront or part duo roquIremenc 8 0s prlnolpal, lnter-
      ost and roeervo on bond8 outstanding Under authority of
     thi8 Mt.    The 8aid fisso8aorand Collector of Tax08 @hall
      theroeftor fomard hi8 -Port to the Comptroller and ohall
     make a like report to the City Troa8Uror of the City of
     Port LavaOa and to the County     Troaruror       of   Calhoun
     County, Toxaa, and ho ohall pay over to the City Tree.-
     urer of the City of Port Laveoa an amount equal             to    but
      not In 0x0080 Of the amount neco8sarg         iOr intOrO8t and
      llnkisg fund roqulroment8 la aooordanoo with the sworn
      ltatoment ma80 by the City Troeouror         out    of monopa aol-
      looted by him during the month from rtato ad valorom
     tax.8 l~lod ior gdnoral 9urpoeo8.

               "Any oxoos8 money8 oollectod from raid 80Ur08,
     after doductlng luoh amoun'taa8 are allowed bl law for
     a88088ill~and OOllOOtin~ Bald t-08 and after the r.-
     qulrod payment ha8 boon made to the City Troa8uror Of
     the City of Port Lataoa     aa hereinafter provldod, @hall
     be paid by raid AS8088Or and Co~oOtor to the county
     Treaeuror     of Calhoun County, Toxaa.   05 the OOOa8IO5
     of each 8uch romittanoo the City Treaauror of Port Lavaoa
     and the County Tree uror Of Calhoun County, @hall oaah,
     ro8poctIvoly, oxoouto a reoolpt In duplloato rhowing the
     amount of money received by him SoIwardlng one oxoouted
     oopy to the A88eS8Or and COl.l.otOrOf Calhoun County      and
     another oopy to the Conptrollor Ot Pub110 AOOOUnto of
     the State 0r ?OOa@. The County Trea8urer      shall place all
     money8 rSoo1v.4 by him as heroin provided in a epeclal
     aooount In the County Deporitory, to be known a8 the
     Plood Control Aooount,     knd In order to eooomplirh all
     legal purposo8 iOr the ~80 of ouoh fund, 8h.311,un6.r
     tiziyntrol of the County Comml8sIoner8 Court of raid
                 have all of the power8 and dutis8 a8 hereinafter
     provl8)   04 for the City of Port Iavaoa."
KonorcrbleRoy A. Barton, pug8 6



           Under the foregoing it will b8 leen that the City
or Port Lataoa 'ehall h8reaftar bo llmlted to 8n mount not
in lxo88e or 8 cum lui~lolent to pay the prlnolpal, lntrreet
and other legal ohorgee, plue ZCfcof the annual r8qulromesnt8,
until   8uOh time   a8   l reeerw   oi   two   yeare’    requirement       haw
born  aooumulatod in the elnklng fund on 811 bond8 voted, eold,
ieeued and delivered by the City Of Port La+80a and paid iOr by
the puroha88re thereof, and now outstanding, under authority
                         l
or thie Aot. Any xoe;e+o~e~ that aaount 18 hereby donatrd to
Calhoun County, Texae       .

           The only u80 the City can rmeke of the fund8 80 donated
18 to pay the prlnoipal, and other 18gal oharger on bond8 out-
ltandlng and wh8n lt ha8 aooumulated 8 euifioient reeene to meet
th8 annual requirement8 ror two yeare, taxer oolleoted thereafter
in 8xoeee or the amount roqulrrd to lerrloo the outetemdlng bond8
for that year lhould b8 paid to the County Treaeurrr  to be plaoed
in a epeolal aooount in the County Treaeury to be lmom ae *The
Plood Control Hooount,m
           Whatever eurplus the City had aooumulated prior to
the effective date of the 1943 amendment lhould be taken into ao-
oount in determlnlng whether the City ha8 on hcmd a reeorve equal
to two yeare' requirement. The purpoee   of the 1943 amendm&       wae
to limit the amunt to be paid to the City to an amount luffi8ient
to pay the annual reqolrrm8nte ior one year  plue an amount eurri-
olent to eervloe thr bond8 for thr next two yeare.
                                                          Tour8        very truly
                                                    ATTORNET GENERAL OF TEU3


                                                    By     @L
                                                                          C. F. Gibeon
                                                                             A88letant

6FG:EP